Citation Nr: 0417973	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02 04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with arthritis and left scoliosis, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee with osteoporosis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1944 to January 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issue of entitlement to an increased 
rating for the veteran's service-connected right knee 
disorder, the Board finds that the development action taken 
by the Board has been accomplished to the extent possible, 
and that this issue is now ready for final appellate 
disposition.

The issue of entitlement to an increased rating for low back 
strain with arthritis and left scoliosis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
regional office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right knee with 
osteoporosis is manifested by symptoms in an unexceptional 
disability picture that are characterized primarily by 
arthritis with limitation of motion of the knee joint and 
pain.

2.  The veteran's right knee joint has also been manifested 
by slight instability and subluxation.





CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 10 
percent for traumatic arthritis of the right knee with 
osteoporosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5010, 
5261 (2003).

2.  The schedular criteria for a separate 10 percent rating 
for instability of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been advised of the evidence needed to 
substantiate his claim and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran to obtain 
that evidence in correspondence dated in July 2000, the 
rating decision of August 2001, the April 2002 statement of 
the case, correspondence dated in September 2002, the Board's 
letter of February and August 2003, and supplemental 
statements of the case, dated in July and December 2003.  
Quartuccio v. Principi, 16 Vet. App. 183 (2003).  Moreover, 
the veteran has been advised of the applicable law and 
regulations, there is no indication that there are any 
outstanding pertinent records that are not in the record or 
sufficiently addressed by documents in the claims file, and 
to the extent the Board has given a separate 10 percent 
rating for instability in the right knee based on limited 
objective evidence of such disability, any failure to notify 
or develop the claim cannot be considered prejudicial to the 
veteran.

While the VCAA notice requirements satisfied by the above-
noted adjudications and communications from the RO and the 
Board primarily came after the appellant received the initial 
unfavorable rating action, and there is no notice that 
specifically requests that the appellant provide any evidence 
in the veteran's possession that pertains to the claim as 
addressed in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004), as demonstrated by the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under VCAA is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content elements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error. 

The Board additionally notes that the record contains a VA 
joints examination and numerous private and VA treatment 
records that further enable the Board to assess the severity 
of the veteran's right knee disorder.  Thus, based on all of 
the foregoing, the Board finds that remand of this matter for 
further notice and/or development under the VCAA would be an 
unnecessary waste of appellate time and resources.

The history of the veteran's right knee disorder shows that 
service connection was originally granted in an August 1946 
rating decision, at which time a 10 percent rating was 
assigned.  

Thereafter, the 10 percent rating for this decision was 
continued by numerous rating actions, including the August 
2001 rating action which denied the subject claim for 
increased rating.  The Board notes that a September 1981 
rating decision denied service connection for a tear of the 
medical collateral ligament of the right knee and 
accompanying instability, finding that this disability was 
not incurred or aggravated by service and was instead caused 
by a then-recent post-service injury.

An April 2000 private report from Chiropractor Z. reflects 
that the veteran could not walk without limping and suffered 
pain, swelling and restricted motion in the knee.  

VA joints examination in June 2000 revealed that the veteran 
complained of persistent problems with the right knee.  The 
knee reportedly caused pain, stiffness, swelling, giving way, 
and fatigability with lack of endurance.  It was also noted 
that the veteran continually wore a brace on the knee but was 
not using a cane.  The veteran was currently retired and was 
not precluded from his usual daily activities.  Physical 
examination revealed some soreness, pain, tenderness, and 
aching with motion producing pain and crepitation.  The range 
of motion of the knee was from 0 to 120 degrees actively and 
passively and there was no effusion.  Pain and crepitation 
occurred throughout the range of motion, but the knee was 
otherwise stable based on mediolateral and anterior posterior 
evaluation.  VA X-rays were interpreted to reveal some 
narrowing of the medial aspect of the joint space of the 
right knee and the impression was moderate degenerative 
changes of the right knee joint.  The diagnosis was residual 
injury of the right knee.  

Private medical records from Chiropractor H., dated in May 
2002, reflect that the veteran sustained an injury to his 
right knee during service and that he walked with an altered 
gait.  

A private medical statement from Chiropractor H., dated in 
June 2002, reflects that the veteran had been treated by his 
office since May 2002, and that the veteran had a significant 
degree of right knee impairment.  The examiner further noted 
that the veteran had restricted and painful active range of 
motion, utilized a knee support brace at all times, and that 
his gait was altered by his right knee dysfunction.

At the veteran's hearing before the Board in June 2002, the 
veteran testified that while he had been wearing a right knee 
brace for 20 years, he had only been wearing a knee brace 
with a steel support in it for the previous three years due 
to weakness in the knee (transcript (T.) at p. 10).  The 
veteran had been told by a physician that at some point, he 
would need a right knee replacement, and the veteran also 
noted that it was difficult for him to use stairs because of 
his right knee problem (T. at pp. 10-11).  

An October 2002 medical statement from Dr. N. reflects that 
the veteran was using a cane due to his right knee problem.

A December 2003 medical statement from Dr. N. reflects that 
he had examined the veteran at this time and that the veteran 
had a history of sustaining an injury to his distal femur and 
knee joint in 1945, which had left him with a significant leg 
discrepancy.  The veteran could currently flex his knee to 
about 95 degrees and lacked 5 to 10 degrees of full 
extension.  He had pain in the knee on a daily basis.  There 
was crepitation but no significant swelling and a mild varus 
deformity.  Dr. N. also noted that there had been a 
progression of symptoms with loss of flexion, daily pain, and 
loss of full extension.  There was also a mild varus 
deformity and significant degenerative and articular 
cartilage loss in his knee.  Dr. N. went on to note that the 
right leg was shorter by nearly four centimeters, and that 
using tables furnished by the fifth edition of a book from 
the American Medical Association, Dr. N. believed that the 
veteran had mild to moderately severe loss of flexion.


II.  Rating Criteria and Analysis

The Board first notes that the RO continues to rate the 
veteran's right knee disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 for arthritis, finding that while the 
veteran's knee had not demonstrated a compensable loss of 
motion, with findings of arthritis, the veteran did continue 
to be entitled to a 10 percent rating under Diagnostic Code 
5010.  Although the United States Court of Appeals for 
Veterans Claims (Court) has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups," (DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)), 
because there is no additional limitation beyond the 
limitation of extension of 5 to 10 degrees (which is 
consistent with a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003) related to limitation of leg 
extension), there is no additional limitation of motion which 
can be compensated by an additional compensable rating for 
pain pursuant to DeLuca v. Brown.  The Board also notes that 
flexion limited at 95 degrees is still considered 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).

However, although the Board agrees with the RO's assessment 
that there are few, if any, findings of instability of the 
right knee, and the Board observes the 1981 rating decision 
that specifically denied service connection for right knee 
instability due to a then-recent post-service injury, the 
Board has noted the veteran's use of a right knee brace with 
steel support over the past several years, and the record 
does not reflect a current medical opinion that finds that 
this brace is necessary solely for instability arising out of 
the post-service incident addressed in the 1981 rating 
decision.  More specifically, while the Board agrees with the 
RO's assessment that there continue to be few, if any, 
clinical findings of lateral instability, it is clear that 
several recent examiners have noted that the veteran walked 
with an altered gait, and utilized a brace and/or cane for 
ambulation.  Therefore, giving the veteran the benefit of the 
doubt, the Board finds that the evidence supports the 
conclusion that the veteran has slight lateral instability or 
recurrent subluxation that is attributable to his service-
connected right knee disability.  As a result of the lack of 
clinical evidence of such instability, the Board finds that a 
preponderance of the evidence is against a higher rating for 
moderate or severe right knee impairment under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).

Accordingly, while the Board finds that a preponderance of 
the evidence is against a 20 percent or higher rating for 
right knee instability, the Board does find that a separate 
10 percent rating is warranted for right knee instability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

The Board further notes that the evidence does not warrant a 
separate 10 percent rating for the shortening of the right 
lower extremity, as the evidence reflects that the veteran 
entered the service with this condition, and there is no 
indication that this discrepancy increased in any way during 
the veteran's military service.

The Board has additionally considered entitlement to a higher 
rating for the veteran's right knee disability under 
38 C.F.R. § 3.321 (2003), and finds that the veteran's right 
knee disability alone has not been manifested by symptoms 
that are so unusual or exceptional, with such related factors 
as frequent hospitalization and marked interference with the 
veteran's employment, as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321.


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee with osteoporosis is denied.

Entitlement to a separate 10 percent rating for instability 
of the right knee is granted.


REMAND

With respect to the issue of entitlement to an increased 
rating for the veteran's low back strain with arthritis and 
left scoliosis, although the RO did readjudicate this claim 
based on new rating criteria applicable to this disability in 
the November 2003 supplemental statement of the case, the 
Board finds that the veteran has not been examined in 
accordance with that criteria (he was last examined for his 
service-connected back disability in June 2000).  As such, 
the Board finds that the veteran should be afforded a VA 
spine examination that will allow the veteran's service-
connected low back strain with arthritis and left scoliosis 
to be better rated in accordance with all of the new 
criteria.  It should be noted that relevant regulations were 
promulgated effective in both September 2002 and 2003, and 
two notes were recently added effective September 2003 by 69 
Fed. Reg. 32449 (June 10, 2004).  

The Board also notes that the veteran may now be attributing 
additional disability to his service-connected back 
disability, such as disability associated with the right hip.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
spine examination to determine the nature 
and severity of his service-connected low 
back strain with arthritis and left 
scoliosis.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

2.  The case should again be reviewed on 
the basis of the additional evidence, and 
the proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



